PER CURIAM.
While the trial court correctly ruled that the plaintiffs-appellants had no viable claim based upon the face of the wills in question themselves, it plainly abused its discretion in denying their motion to amend the complaint with respect to their assertion that they were entitled to the imposition of a constructive trust upon assets of the defendant estate and in consequently entering summary judgment in its favor. Firestone Tire and Rubber Co. v. Thompson Aircraft Tire Corp., 353 So.2d 137 (Fla. 3d DCA 1977); Pasekoff v. Kaufman, 392 So.2d 971 (Fla. 3d DCA 1981). Accordingly, the judgment below is reversed and the cause remanded for further proceedings consistent herewith.